By the Court.

Benning, J.
delivering the opinion.
We think, that the parol evidence was admissible to show the mistake in the time of the maturity of the note. It is conceded, that such evidence would be admissible for that purpose, if the case were in equity, and there can be no doubt, that it would. But why should we drive the plaintiff into equity,-if he can, as well, obtain redress at law. There is no reason why we should. Indeed there is a statute which says, that we shall not. It says, that in such a case, a plain*56tiff “shall not be held to proceed with the forms of equity.” That is the statute of 1820, giving to plaintiffs the right to sue at law, in all equity cases, if he “ conceives,” that he can “ establish” “ his claim” “ without resorting to the conscience of the defendant.”
Judgment reversed.